DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Arien Ferrell on March 2, 2021.
The application has been amended as follows: 
	In the claims, claims 9, 10, 15, 22 and 23 are cancelled and claims 21, 25 and 26 are amended.

21. (Currently Amended) An evaporation apparatus for depositing material on a substrate, comprising:
a first set of evaporation crucibles aligned in a first line along a first direction for generating evaporated material; and
a gas supply pipe coupled to an actuator configured to move the gas supply pipe, the gas supply pipe being arranged between an evaporation crucible of the first set of evaporation crucibles and a substrate,
 the actuator being configured to relocate the gas supply pipe within a plane perpendicular to the first direction and configured to rotate the gas supply pipe about a longitudinal axis of the gas supply pipe.

25.    (New) The evaporation apparatus of claim [[22]]21, the first line of the first set of evaporation crucibles is defined through the center of at least two of the evaporation crucibles in the first set of evaporation crucibles, the position of the gas supply pipe being adjustable in a second direction different from the first direction.
21, the position of the gas supply pipe being adjustable within the plane being perpendicular to the first direction within a positioning range of +/- 80 mm.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach moving the gas supply in the manner claimed.  Further art of interest includes the teachings of Sonoda (2013/0280840) further teaches an evaporation apparatus with at least one crucible; the apparatus further includes a gas supply pipe that can rotate, but Sonoda does not teach nor is there any reason to modifiy the apparatus to be able to move the pipe in the manner claimed in addition to the rotation movement as claimed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715